Citation Nr: 1827119	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-40 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar stenosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1952.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. This appeal is now in the jurisdiction of the St. Petersburg, Florida RO. 

In March 2018, a videoconference hearing was held before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Treatment records dated in September 2014 note a diagnosis of lumbar stenosis. During the March 2018 Board hearing the Veteran provided competent and credible testimony that his back was injured during an explosion while in service and he was hospitalized for three months. Military personnel records show the Veteran was hospitalized while in service for about three months. He also testified that his back symptoms have persisted since that incident in service. 


CONCLUSION OF LAW

Service connection for lumbar stenosis is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





ORDER

Entitlement to service connection for lumbar stenosis is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


